Citation Nr: 0944875	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-37 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date prior to April 1, 
2005 for an award of additional service-connect compensation 
based on a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran additional 
service-connected disability compensation based on a 
dependent spouse, effective April 1, 2005.    

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

In his substantive appeal of this matter, the Veteran 
expressed his desire to appear before the Board to have an 
opportunity to provide oral testimony and evidence in support 
of his claim.  The RO scheduled him for a videoconference 
hearing between the RO and the Board in November 2006, but he 
failed to show for the hearing.  However, a VA report of 
telephone contact dated nearly three weeks before the 
scheduled hearing date shows that the Veteran had requested 
the hearing to be rescheduled as he had a conflicting medical 
appointment.  Therefore, in January 2007, the Board found 
that good cause was shown as to why the Veteran was unable to 
attend the November 2006 hearing and granted his motion to be 
rescheduled for a new hearing.  However, after reviewing the 
claims file the Board finds that no further action to provide 
the Veteran with the desired hearing was apparently taken.  
In fact, after the January 2007 Board ruling that granted the 
motion, the next and only document of record relating to the 
appeal is an October 2009 brief from the Veteran's 
representative, which contained no indication that he was 
withdrawing his request for a new hearing.     

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules travel board and 
videoconference hearings, a remand of this matter to the RO 
is warranted.

Accordingly, the appeal is hereby REMANDED to the RO via the 
AMC for the following action:

The RO should schedule the appellant for 
a hearing before the Board (either a 
travel board or videoconference hearing, 
depending on the appellant's choice) at 
the earliest available opportunity.  The 
RO should notify the appellant and his 
representative of the date and time of 
the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2009).  The 
claims file should thereafter be 
returned to the Board in accordance with 
current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

